*.*., ;,
                                                                               .l       .~.


                                           OFFICX       OF

                      ~?EE        &!TQlRX3X                GENE-
                                          AUSTIN. %‘RXAS
paICEDANIEL
f#wmmY
     Oe.mxuL                               June 23, 1947

       Ron. Roy C. 3noQrase,               Jr.
       County Attorney
       Potter County

       Attention:          Eon. John PMmaon,
                           Asalatant Oounty Attorney
                           1
           ‘..                        Opinion No. V-261.
                                           .RO:   Authority of the OOlPr
                       .                          IlllesloJmre’ oourt of
                                                  Potter aouJlty to eIpend
                                                  oounty funds in the im-
                                                    hvement of oity etr0etB
       Dear Mr. anoagrarrsi                       Pn Amarillo.
                   Your request for an opinion                of this Demrt-
       ment la eubetantlallp aa $011~8:
                        9he Oomml~eionere~ Court of Potter
                 County.ie dsalroue or epetnding approxlmate-
                 lp $25,000.00 out of the county road and
                 bridge ftind for the laprovement of BtrOeta                        :
                 In the Olty of Amarillo.     It la their plan                                I
                 to work with the oitJi offioials   on thlrr
                 program and on eaoh part of the oity street0 .
                 whloh are improved a peroent ‘of oounty run&r                          -
                 will be used, and an equal perosnt of oity
           /     funds will be used and a psroent will be
                 paid by saoh Lndddual     land owneradjoinin
                 the street.   The queetloo ha8 ariaen as to
                 whetheror not the Oommlesionere~ Oourt oan
 \..             legally expend oounty road and, bridge iundr
                 for a    and all of the etredr    in Amarillo
       .         that 7t ey dealre to lmprwa, or stated an-
                 other way the quecrtion 18 ame all oi tti
                 atreota ln Anmrlllo a part of the ~oounty     ’
                 road ryrtam’?
                           a. .   .   .
                 ‘3
    .     .

        .a.
        s-~.-w.,
              Ll
                   Bon. Roy CL Snodgrass,‘Jr.      - Page 2

                                                                                  .

                                    “In Potter County the majority of
                            the population is located wIthIn the oity
                            ll,mIt,s and the majority of the roads are
                            In the city limits and ‘it Is my opinion
                            that the Supreme Court did nOti mean to
                            limit a oounty auoh as ours by allowing
                            the Commissioners’ Court to Only improve
                            a road In the city limits when it Only
                            oonneote a oounty road coming Into the
                            city on one side and going out on the
                            other.    Another feature or Potter County
                            is that the oity, although situated most-
                            1y In Potter County, goes into .Randal,l
                            County on the South side and a strict   eon-
                            struotion of the Stephens County case would
                            mean that the Comissionere~    Court cannot
                            spend any funds on roads ooming into the
                            oity from the ‘North side a8 It would be
                            impossible to conneot with the oounty road
I                           on the South side of Amarillo.w
                              Generally speaking, It Is a well settled
                proposition   ot law thlit the.oontrol and juriediotion
                over streets   of a mnIoIpa1 oorporation Is 6xolueIve
                in said oorporation and oountiea have the right to 8x1
                pend $unde In the Improvement of streets wltbin the
               ..oorporate limit8 of a city when. said streets are e
                part .of the oounty road system and, when done with !he
                oonmnt of. the oity;
                                In the ease of Bughe8.v:. County Comdaaion-
                   era*  Court of Harrla County, 95 9. W. 2d 81.8, sheCourt
                   etated .a8 hollows:          .:
                                    Vhe oOunty haa,.. by virtue of the    ‘,’
                            provisions of the general laws of this
                            state,. as well ‘as by the firrls   County
                            looal road’law, the right to emend ita.
                            funds in the improvement of~a street
                            within the’ oorporate.’ lImIta of a ,oIty
I                           whloh Is also a pub110 road or the ooun-
                            ty, espeoially   so when such improvement
                            ia done with thb oonsent and Invitatloh         ‘.,
                            of the city authorities.     . .
,

                                     uln~obedIeiioe to I& mandate of
                             artiole, & ’seotion 9, of the Constftu-
                          .’ tion, whlioh we tbInk self-enaotlng,  the,
                   ‘.
Eon. Roy 9. Snodgrass,   Jr. - Page 3


     IagIslature In 1911 and 1899 passed
     &at Is now artloles 2351 and 2352 of
     our Civil Statutes.    By article    2351,
     the oomaissIoners* oourts were .auth-
     orlzed among other things, to lay out
     and establish public roads and to ex-
     erolse general oontrol over all pub-
     lIo roads In their respeotlve ooun-
     ties, and by ,artIole 2352 suoh ,oourt
     Is authorized to levy and,oolleot
     taxes for road purposes and for the
     erection of publio buildings,     streets,
     Bewers, asto. The right to levy and
     oolleot taxes for oertaln purposes
     oarries with it the right to expend
     the funds when so oolleoted to oarry
     out the purposes for whIoh it was ool-
     leoted. It Is ImaterIal      to inquire
     whether the dominion and oontrol over
     roads’ie given by statutes other than
     the artlolea mmd.      Artlole 2352
     olearly oarrles with It the Inplled
     power of the oomaIssIoners~ oourts to.
     expend the road funds of their respeo-
     tlve oountlee In the Improvement of
     streets., espeoially  mob streets as
     oonstltute a pavt of a pub110 road of
     the=county, .beoause by the provisions        *
     of the Uonstltutlon oountlee are glv-
     en the right to levy and oolleot taxer
     for the Smprovemnt    of both road6 and
     otreeta. . .
            “The weight  of authority seems
     to lndloate that under the general law
     the. oountlea have the oonetltutional     I
     and statutory power to expend their
     road funde in the Improvement of their
     road8 whloh pass through a muniolpal-
     ltg, and that  they have the right to
     lawwe ‘euoh roads though they be
     street8 of mob munlol alltles        with
     the oontient of th8.m ni olpalltlee.
     Stat& 0. Jones 18 Tex. 874; Smith v.
     Oathey (Ter. Oiv. App.) 225 8. W. 168;
     Renat v* Dallarr Oounty her. Olr. 4p.j
     266 8. W. 540.”
                             .
Hon. Roy C. Snodgrass,   Jr. - Page 4


             The same rule was announced In the ease of
.the City of Breoksnrldge v. Stephene County, 40 8. W.
2d 43, wherein Judge Crltz, speaking for the Supremb
Court; stated as f6llcws:
              “After a careful InvestIgatIon
      of ‘the authorities,   Including the Con-
      stitution and laws of this State, we
      have reached the oonoluslon that the
      oommIssIoners~ court does have lawful
      authority to expend county road bond
      funds for the Improvement of city
      streets where suoh streets form Inte-
      gral parts of oounty roads or state
      hIghways, whe,n such Improvements are
      made tithout conflicting    wIth.the jur-
      Isalotlon    of the munIoIpalIty, or with
      Its oonsent or approval.      Se&Ion 52,
      art. 3, Texas Constitution;     State v.
      Jones, lb Tex. 874; Smith v. Cathey’
       (Tex. Clv. App;) 226 S.W. 158, lb0;
      Cannon v. Realty Construction 00.. (Tax.
      &lnA~:)       e42 S. W. 526, 529 (wrl~        .


              Weotlon 52 of artlole 3 ‘of our
      State Constitution authorizes dounties
      and *polItIoal subdivisions and defined
      dietriots   thereof to issue bond6 for
      the purpose of:     ’(0) The oonstruo-
      tlon malntenanoe and operation of mao-
      adamized, .graveled or paved poads and
      turnpikes, or In aid thereof.’
              “The oonstItutIonal   provl &on, a-
      boys   referred to expressly~ provides
      that road dietriots     ‘may or may not in-
      oLude towns, villages     or munlolpal oor-
      poratlons. f Thus by the express terms
      of the Constitution a munIolpal oorpor              .
      atlon may be an Integral part of a road
      distrlot.     As a part of the road dIa-
      trlot,    the property of the olty or town
      is subjeot to road dlstrlot     taxes just
      the same as roperty of the dlstrlot
      looated out4 Pde 8uoh munIoIpalIty.      If
      a olty or towq 1s a part of a road ala-
      trlot,    th? oommIesloners* oourt has the
Ron. Roy C. Snodgrass,    Jr. - Page 5         -


       right by the very express prcvisiohs   ! ,’
       OS the Conetltution’to  expend road al*;“,’ :
       trlot bond funds on such town or city
       streets where suoh streets are parts of
       and form connecting links in county Of
       state highways.*
               It will be observed from the foregoing that
 if a lmprwememt18 made, the Samemust be oonfimd~ to
 the streets forming a part of the county road system,
 and must be done with the consent of the municipal cor-
 poration within which said streets are located.          In the
 5reckenrIdge case above cited, a dIstInotIOn was drawn
 between streets forming a part of a county road system
 ana streets generally.     It was held that the CommIssIon-
 ers’ Court could blna Itself     to spend county road bond
 ?uads to ala the oltv In Improving streets forming a
 part of the county roaas but oould not bind Itself to
 aid the city in IiuDrovInu other streets.        It Is obvloue
   h t th   It    aat     d       dl tI tion between streets,
 sp~ahI~yg6~e%.y       oi t~~wa%er~esn~f traff Ic wlthln a
nunioIpalIty;and      suoh streets as form a continuation of      _
 a county road, but In any event a street whloh has been
 designated by a oounty’as a part of It8 system.          (Attor-     .!
 ney~General*s Opinion Ro. o-1190)       Inasmoh as h ~county
my, with the oonsqnt of the city, improve the streets
 of such olty forming a part of the “oounty road Sy~te@,
 it neoessarily follows that a determination must be
made as to what Oonstitutes a county road system. The
 Constitution oonuuandsthat the laying out, constructing
and repairing of county roads shall be provided for by
general laws. Aocordlngly        general laws have been en-
aoted setting up a State Highway Commlsslon to adminIs-
ter State highways and delegating the oontro&go;e;ty
roads to the County Commissioners’ Courts.
 if a public ‘road has been established and used ae a ’ ’
county road, the oounty would be authorized to expend
money on such oounty road If the same traversed a olty,
and any money expended would be authorized on the I,&
prcveImnt of 8treet.s if the same have been established
and used and are an integral part of a oounty road.
 (Art. 87*0716,     V. C. S.)- By virtue of the Rreohen-
ridge ease, If the street desired to be Improved is a
OonneotIng link in a duly establiehea oounty road the
same rule would be applloable,       the        “oonneotlng
111W moaning to.unite or link                    A oonneSt*
link by it6 very name mUSt.be Something that holds two
different Slements toget&?/        (38 Pao:‘(3)    103).
       \


 r$a       Hon. Roy 0. Snodgrass,   Jr. - Page 6
                                                                        . j
                                                    ,                     (J 7
                         In view or the foregoing It .I8 belle&d
           that the streets of Amarillo oonneotlng’oounty road8
           would be “oonneotlng lInlce* despite the faot that a
                                                                          ti E
           portion of Amsrlllo Is In Randall County. The only
           1ImItatIon Imposed by the physical faots would be                 ,j   VR
           jurIsdIotIona1;   that ls~, the Iaprwement would go                    All
           only to the oounty line.     Therefore, It Is the opln-
           Ion of this Department that those roads established
           as oounty roads and those olty streets of Amarl
           formIng an Integral part OS the oounty road system
           may be improved by the oounty with the consent of
           the olty of Amarillo.    Further, those streets form-
           ing a oonneotlng link for oounty roads traversing
           the olty of Amarillo may be Improved, but only to
           the oounty 11~ of Potter and Randall oountles.
                      ‘Your brief SurnIbhed this office has ma-
         terIal)y aided In the dlsoueslon of the eubjeot under
       ’ oonsld~ratlon and 16 appreciated.
                                  t3lmARY‘
                         County Road and Bridge Funds my be
                  expended In the improvement of oounty
                  roads pdsslng through a. olty, though they
                  be streets of such olty, provided oonsent
                  la obtained from the olty and.suoh streets
                  are integral parts of’ the oounty roads;
                  streets forming a “oonneotlng 1IW on au-
                  ly eetablIshed county roads may be Improved
                  by the oounty with the oonsent of the olty.
‘.                City of Breokenrldge v. Stephens County, 40
                  8. V. (2) 43; ,Eughes v. Oounty Comlsslonera*
                  Court of Harris Oounty, 35 8. W. (2) 8l.8.
                                              Very truly yours,




           Bwiajm:libjbrwR                 By ey3
                   .
           This   OHdon nae   oonsldered   and approved in Confermoe.   ..